Citation Nr: 1010729	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating due to individual 
unemployability (TDIU), as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1961.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the RO.  

In August 2009, during the course of the appeal, the 
Veteran had a hearing at the RO before the Acting Veterans 
Law Judge whose signature appears at the end of this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran contends that he is unemployable, primarily as 
a result of his service-connected disabilities.  Therefore, 
he maintains that a TDIU is warranted.  However, after 
reviewing the claims file, the Board is of the opinion that 
additional development of the record is warranted prior to 
further consideration by the Board.  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability due 
to service-connected disability.  When the Veteran's 
schedular rating is less than total, a total rating may 
nonetheless be assigned.  38 C.F.R. § 4.16(a) (2009).  
Where, as here, there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, 
and any additional disabilities must result in a combined 
rating of 70 percent or more, and the disabled person must 
be unable to secure or follow a substantially gainful 
occupation.  Id.  

In this case, the Veteran has a combined rating of 80 
percent due to the following service-connected 
disabilities:  conversion reaction with cephalgia, 
evaluated as 50 percent disabling; hearing loss disability, 
evaluated as 30 percent disabling; allergic rhinitis and 
sinusitis, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hemorrhoids, status post 
hemorrhoidectomy, evaluated as noncompensable; a surgical 
scar, status post removal of a malignant node, evaluated as 
noncompensable; and bursitis of the left heel, evaluated as 
noncompensable.  Thus, he meets the percentage standards 
for a TDIU under 38 C.F.R. § 4.16(a).  However, that does 
not end the inquiry.  The Board must still determine 
whether the Veteran's service-connected disabilities render 
him unable to secure or follow a substantially gainful 
occupation.

A review of the evidence shows that the Veteran has been 
unemployed and receiving Federal civil service disability 
retirement benefits for more than 40 years.  However, the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status is disregarded, where the 
percentages referred to above for the service-connected 
disabilities are met; and, in the judgment of the VA rating 
agency, such service-connected disabilities render the 
Veteran unemployable.  Id.

On several occasions in October 2006 and January 2008, the 
Veteran was examined by VA to determine the level of 
impairment due to each of his service-connected 
disabilities.  In conjunction with the request for the 
January 2008 examinations, the RO requested that the 
examiners render medical opinions as to whether or not the 
Veteran's service-connected disabilities were the primary 
cause of the Veteran's inability to seek and maintain 
gainful employment.  The RO also requested that each 
examiner describe the extent of functional impairments due 
to the disabilities and how they impact on the Veteran's 
ability to do physical and sedentary work.  While the 
examiners reported the current manifestations of the 
various service-connected disabilities, the majority of the 
examiners did not render the requested opinion.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

While the foregoing examinations were requested to evaluate 
each of the Veteran's service-connected disabilities, the 
Veteran has not had an examiner review the record and 
evaluate the collective effect of the Veteran's service-
connected disabilities on his ability to secure or follow 
substantially gainful employment.  Such a review is 
relevant to the Veteran's appeal and would be most helpful 
to the Board in reaching its determination.  

In light of the foregoing, this case is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the extent of 
the collective impairment caused by his 
service-connected disabilities.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

In particular, the examiner must render 
an opinion, with complete rationale, as 
to whether or not the Veteran's 
service-connected disabilities preclude 
him from securing or following 
substantially gainful employment.  In 
so doing, the examiner must describe 
the extent of Veteran's functional 
impairment and how it impacts on his 
ability to do both physical and 
sedentary work.  

Please note, substantially gainful 
employment suggests a living wage and 
is that which is ordinarily followed by 
the nondisabled to earn a livelihood, 
with earnings common to the particular 
occupation in the community where the 
employee resides.  The ability to work 
sporadically or to obtain marginal 
employment is not substantially gainful 
employment.  
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of that material in any 
report generated as a result of this 
remand. 

2.  When the foregoing actions have 
been completed, undertake any other 
indicated development.  Then 
readjudicate the issue of entitlement 
to a TDIU.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  However, he is 
advised that he has the right to submit any additional 
evidence and/or argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999).

The Veteran is further advised that it is his 
responsibility to report for the examination and to 
cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the aforementioned examination, 
documentation should be associated with the claims folder 
which shows that notice scheduling the examinations was 
sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



